                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF GEORGIA
                               SAVANNAH DIVISION


 UNITED STATES OF AMERICA,

          v.                                            CASE NO.: 4:18-cr-260

 KENNETH I. JENKS,

                Defendant.


                                         ORDER

       This matter is before the Court on the parties’ Joint Motion to Delay Trial Management

Order Requirement. (Doc. 906.) The parties seek an extension of the deadline to file motions in

limine to July 23, 2019. After careful consideration of the present motion and the Government’s

Notice of Plea Agreement, (doc. 889), and for good cause shown, the Court GRANTS the parties’

Motion.

       THEREFORE, IT IS HEREBY ORDERED that the parties’ deadline to file Motions in

Limine is extended to July 23, 2019. Any Responses shall be due by July 29, 2019. All other

deadlines and hearings contained in the Court’s Criminal Trial Management Order shall remain

the Order of the Court.

       SO ORDERED, this 2nd day of July, 2019.




                                    R. STAN BAKER
                                    UNITED STATES MAGISTRATE JUDGE
                                    SOUTHERN DISTRICT OF GEORGIA
